         Case 20-20647-VFP    Doc 14
                            Filed 10/14/20 Entered 10/14/20 18:02:01                          Desc Main
                            Document Page 1 of 2
UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY

Caption in Compliance with D.N.J. LBR 9004-1(b)


                                                                      Order Filed on October 14, 2020
Phelan Hallinan Diamond & Jones, PC                                   by Clerk
1617 JFK Boulevard, Suite 1400                                        U.S. Bankruptcy Court
Philadelphia, PA 19103                                                District of New Jersey
856-813-5500
Attorneys for Secured Creditor: QUICKEN LOANS,
LLC


In Re:                                                   Case No.: 20-20647

 Austin Masser                                           Hearing Date: 11/05/2020
 aka Austin Masser, Jr.
 aka Austin L. Masser                                    Judge: Vincent F. Papalia
 aka Austin L. Masser, Sr.
 aka Austin Lewis Masser
 aka Austin L. Masser, Jr.
 Joann Masser
 fka Joann Kozlowski




                         ORDER ON MOTION FOR AUTHORIZATION
                   TO ENTER INTO FINAL LOAN MODIFICATION AGREEMENT
                                      (CHAPTER 13)


The relief set forth on the following page is ORDERED.
          DATED: October 14, 2020
       Case 20-20647-VFP          Doc 14
                                       Filed 10/14/20 Entered 10/14/20 18:02:01 Desc Main
                                       Document Page 2 of 2
       The Court having reviewed the Motion for Authorization to Enter into Final Loan Modification
Agreement filed on ______________, as to the _____________ mortgage [enter first, second, etc.] concerning
real property located at 54 GARRETSON AVE, TOTOWA, NJ 07512-2469, and the Court having considered
any objections filed to such motion, it is hereby ORDERED that:
            X The debtor is authorized to enter into the final loan modification agreement.
       1)       The loan modification must be fully executed no later than 14 days from the date of this order. If
it is not, the secured creditor, within 14 days thereafter, must file with the Court and serve on the debtor,
debtor's attorney, if any, and the standing trustee a Certification indicating why the agreement was not fully
executed. A response by the debtor, if any, must be filed and served within 7 days of the filed date of the
secured creditor's Certification; and
       2)       Upon the filing of the Certification required above, and absent a response from the debtor, the
standing trustee may disburse to the secured creditor all funds held or reserved relating to its claim. Absent the
filing of the Certification within the time frame set forth above, the standing trustee will disburse funds on hand
to other creditors pursuant to the provisions of the confirmed Plan and any proof Of claim filed in this case with
respect to the mortgage is deemed modified and incorporated into the Loan Modification Agreement; and
       3)       Unless the debtor's Plan has been confirmed with 100% paid to unsecured creditors, the debtor
must file a Modified Chapter 13 Plan and Motions within 14 days of consummation of the loan modification. If
the loan modification results in material changes in the debtor's expenses, the debtor must also file amended
Schedules I and J within 14 days of the date of this Order; and
       4)       Check one:
                   X There is no order requiring the debtor to cure post-petition arrears through the Plan; or
                    Post-petition arrears are capitalized into the loan modification agreement, and the Order
filed on _________________ requiring the Standing Trustee to make payments based on the arrearage is
vacated as of the date of this order; or
                    Post-petition arrears have not been capitalized into the loan modification agreement, and the
Standing Trustee will continue to make payments to the secured creditor based on the Order filed on
______________; and
       5)       If fees and costs related to loss mitigation/loan modification are sought by the debtor's attorney,
an Application for Compensation in compliance with D.N.J. LBR 2016-1 must be filed.
            The Motion for Authorization to Enter into Final Loan Modification Agreement is denied.
